2018 WI 103

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2016AP299
COMPLETE TITLE:        SECURA Insurance, A Mutual Company,
                                 Plaintiff-Appellant-Cross-Respondent-
                                 Petitioner,
                            v.
                       Lyme St. Croix Forest Company, LLC, Lyme St.
                       Croix Land Company LLC, St. Croix Forest
                       Products LLC, American Family Mutual Insurance
                       Company, Safeco Insurance Company of America,
                       State Farm Fire & Casualty Company, Wisconsin
                       Mutual Insurance Company, Erie Insurance Group,
                       Wilson Mutual Insurance Company, USAA Casualty
                       Insurance Company, Western National Insurance
                       Company p/k/a Western National Assurance
                       Company, Auto-Owners Insurance Company, Farmers
                       Insurance Exchange, Sentry Insurance Company, a
                       mutual company, Jeremiah Nelson, Amy Nelson,
                       Steigerwaldt Tree Farms, LLC, Steigerwaldt Land
                       Services, Inc., LFF III Timber Holding,
                       Frankenmuth Insurance Company, General Casualty
                       Company of Wisconsin, Regent Insurance Company,
                       Continental Western Insurance Company, Foremost
                       Insurance Company of Grand Rapids Michigan,
                       Foremost Property and Casualty Insurance
                       Company, West Bend Mutual Insurance Company,
                       American Family Home Insurance Company,
                       Integrity Mutual Insurance Company,
                                 Defendants-Respondents,
                       Hanover Insurance Company,
                                 Defendant-Respondent-Cross-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 378 Wis. 2d 740, 905 N.W.2d 843
                                     (2017 – unpublished)

OPINION FILED:         October 30, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 5, 2018

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Douglas
   JUDGE:              Kelly J. Thimm

JUSTICES:
   CONCURRED:
   DISSENTED:
  NOT PARTICIPATING:


ATTORNEYS:


       For      the    plaintiff-appellant—cross-respondent-petitioner,
there were briefs filed by Patryk Silver and Borgelt, Powell,
Peterson & Frauen, S.C., Milwaukee.             There was an oral argument
by Patryk Silver.


       For the defendant-respondent-cross-appellant, there was a
brief filed by Douglas M. Raines, Heidi L. Vogt, and von Briesen
& Roper, S.C., Milwaukee, with whom on the brief were Timothy F.
Casey,       Patrick   D.   Crandell,   and   Collins   Einhorn   Farrell   PC,
Southfield, Michigan.


       For the defendants-respondents, there was a brief filed by
Nicholas D. Harken, Eugene M. LaFlamme, and McCoy Leavitt Laskey
LLC, Waukesha, with whom on the brief were Erik J. Pless and
Everson, Whitney, Everson & Brehm, S.C., Green Bay.                 There was
an oral argument by Eugene M. LaFlamme.


       An amicus curiae brief was filed on behalf of the Wisconsin
Insurance Alliance by Linda S. Schmidt, James A. Friedman, and
Godfrey & Kahn, S.C., Madison.




                                         2
                                                                 2018 WI 103
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2016AP299
(L.C. No.   2014CV174 & 2014CV361)

STATE OF WISCONSIN                      :            IN SUPREME COURT

SECURA Insurance, A Mutual Company,

            Plaintiff-Appellant-Cross-Respondent-
            Petitioner,
      v.

Lyme St. Croix Forest Company, LLC, Lyme St.
Croix Land Company LLC, St. Croix Forest
Products LLC, American Family Mutual Insurance
Company, Safeco Insurance Company of America,
State Farm Fire & Casualty Company, Wisconsin
Mutual Insurance Company, Erie Insurance Group,
Wilson Mutual Insurance Company, USAA Casualty
Insurance Company, Western National Insurance
Company p/k/a Western National Assurance                       FILED
Company, Auto-Owners Insurance Company, Farmers
Insurance Exchange, Sentry Insurance Company, a           OCT 30, 2018
mutual company, Jeremiah Nelson, Amy Nelson,
Steigerwaldt Tree Farms, LLC, Steigerwaldt Land              Sheila T. Reiff
Services, Inc., LFF III Timber Holding,                   Clerk of Supreme Court
Frankenmuth Insurance Company, General Casualty
Company of Wisconsin, Regent Insurance Company,
Continental Western Insurance Company, Foremost
Insurance Company of Grand Rapids Michigan,
Foremost Property and Casualty Insurance
Company, West Bend Mutual Insurance Company,
American Family Home Insurance Company,
Integrity Mutual Insurance Company,

            Defendants-Respondents,

Hanover Insurance Company,

            Defendant-Respondent-Cross-Appellant.
    REVIEW of a decision of the Court of Appeals.                 Reversed and

cause remanded.



    ¶1      ANN   WALSH     BRADLEY,       J.   The    petitioner,      SECURA

Insurance, A Mutual Company, seeks review of an unpublished, per

curiam decision of the court of appeals affirming the circuit

court's interlocutory order that determined the fire at issue

constituted multiple occurrences instead of a single occurrence.1

The court of appeals reasoned that under Secura's commercial

general liability (CGL) policy there was an occurrence each time

the fire spread to a new piece of real property and caused

damage.     Therefore, the court concluded that the $2 million

aggregate limit applies rather than the $500,000 per-occurrence

limit for property damage due to fire arising from logging and

lumbering operations.

    ¶2      Secura asserts that the court of appeals erred, and

that pursuant to the "cause theory," the fire constitutes a
single    occurrence.      Despite   the    fact   that   the   fire   crossed

several    property     lines,   Secura     contends   it   was    a   single,

uninterrupted cause of the alleged damages.




    1
       SECURA Ins. v. Lyme St. Croix Forest Co., LLC, No.
2016AP299, unpublished slip op. (Wis. Ct. App. Oct. 11, 2017)
(affirming in part and reversing in part an order of circuit
court for Douglas County, Kelly J. Thimm, Judge).



                                       2
                                                                             No.     2016AP299



       ¶3      We   conclude   that        the     fire    at   issue       constitutes     a

single occurrence pursuant to the CGL policy.                         Consequently, the

$500,000 per-occurrence limit for property damage applies.

       ¶4      Accordingly,        we    reverse     the    court      of     appeals     and

remand to the circuit court for further proceedings consistent

with this opinion.

                                             I

       ¶5      On May 16, 2013, a fire broke out on forest land owned

by Lyme St. Croix Forest Company (Lyme St. Croix).                            Known as the

"Germann Road Fire," it burned 7,442 acres over the course of

three       days.     Real   and        personal    property        belonging      to    many

individuals and businesses sustained damage.

       ¶6      The fire allegedly began in the cutting head of a

piece of logging equipment known as a feller buncher, owned by

Ray Duerr Logging, LLC (Duerr).                  Flames quickly spread from dry

grass to a pile of recently felled jack pine and subsequently

into the surrounding forest.

       ¶7      At the time of the fire, Secura insured Duerr under
both    a    CGL    policy   and    an    umbrella        policy.       The    CGL    policy

contained a $2 million general aggregate policy limit, and a $1

million      per-occurrence        limit.        However,       the   CGL     policy     also

incorporated a "Logging and Lumbering Operations Endorsement."

Pursuant to this endorsement, the per-occurrence policy limit is

reduced to $500,000 for property damage "due to fire, arising

from logging or lumbering operations . . . ."




                                             3
                                                                   No.       2016AP299



    ¶8      Secura    brought     this   declaratory     judgment        action    to

determine     its    coverage     obligations    with    respect     to       Duerr.2

Moving for declaratory judgment and partial summary judgment,

Secura    argued     that   the     Germann     Road    Fire   was       a    single

occurrence.     Consequently, it advanced that the $500,000 policy

limit from the Logging and Lumbering Operations Endorsement was

applicable, rather than the $2 million aggregate limit.                       Secura

also contended that the umbrella policy afforded no coverage for

the damage from the fire.

    ¶9      The circuit court rejected Secura's argument regarding

the applicable policy limit.          Relying on Wilson Mut. Ins. Co. v.

Falk, 2014 WI 136, 360 Wis. 2d 67, 857 N.W.2d 156, the circuit

court concluded that "although there was one uninterrupted cause

of the fire, each 'seepage' of fire onto another's property

constitute[d] a separate occurrence for purposes of the policy."

However, the circuit court agreed with Secura that its umbrella

policy provided no coverage for any damages.

    ¶10     Two parties sought leave to appeal the circuit court's
order, and the court of appeals granted an interlocutory appeal.3
    2
       Secura initially filed its complaint in Outagamie County.
Venue was transferred to Douglas County, where the action was
ultimately consolidated with a related suit filed by two
property owners who alleged damage from the Germann Road Fire.
    3
       See Wis. Stat. § 808.03(2) (2015-16) (explaining that the
court of appeals will grant an interlocutory appeal if an appeal
will "[m]aterially advance the termination of the litigation or
clarify further proceedings in the litigation; [p]rotect the
petitioner from substantial or irreparable injury; or [c]larify
an issue of general importance in the administration of
justice").


                                         4
                                                                    No.   2016AP299



Secura appealed the circuit court's determination as to the CGL

policy limit.          Hanover Insurance Company (Hanover), Lyme St.

Croix's insurer, challenged the circuit court's conclusion that

the umbrella policy provided no coverage.

      ¶11    The court of appeals affirmed in part and reversed in

part.     It affirmed the circuit court's determination regarding

the   CGL    policy,    concluding     that    the   circuit   court      properly

applied the $2 million aggregate policy limit.                 SECURA Ins. v.

Lyme St. Croix Forest Co., LLC, No. 2016AP299, unpublished slip

op., ¶21 (Wis. Ct. App. Oct. 11, 2017).              Like the circuit court,

the court of appeals relied principally on Falk, 360 Wis. 2d 67,

determining that "there was an 'occurrence' each time the fire——

fueled and expanded by the consumption of new materials——spread

to a new piece of real property and caused damage."                         SECURA

Ins., No. 2016AP299, unpublished slip op., ¶17.

      ¶12    However,    the   court    of    appeals    reversed   the    circuit

court's     determination      that    the    umbrella    policy    provided    no

coverage.4      Neither party, however, petitioned this court for


      4
       Before the court of appeals, Hanover argued against the
application of an exclusion in the umbrella policy stating that
the liability policy did not apply to "'Property damage' arising
out of injury or damage to or destruction of standing timber or
timberlands, including the loss of use thereof, caused by fire
and arising out of operations performed by or on behalf of any
insured."    SECURA Ins., No. 2016AP299, unpublished slip op.,
¶22. The court of appeals reversed the circuit court's grant of
summary judgment as to the umbrella policy, and remanded for a
factual determination of what damages, if any, were sustained to
an approximately 30 to 40 yard segment of real property that
burned before the fire became a standing timber fire. Id., ¶29.


                                         5
                                                                          No.    2016AP299



review       of    the    portion    of    the       court   of    appeals'     decision

regarding the umbrella policy.                   Accordingly, we do not address

the issue.5

                                           II

       ¶13    We are asked to review the determination of Secura's

motions for declaratory and summary judgment, which requires us

to     interpret          the   parties'         written      insurance         contract.

Interpretation of an insurance contract presents a question of

law.       American Family Mut. Ins. Co. v. American Girl, Inc., 2004

WI 2, ¶23, 268 Wis. 2d 16, 673 N.W.2d 65.

       ¶14    When a ruling on a motion for declaratory judgment

depends on questions of law, we review the ruling independently

of the determinations rendered by the circuit court and court of

appeals.          Gister v. American Family Mut. Ins. Co., 2012 WI 86,

¶8, 342 Wis. 2d 496, 818 N.W.2d 880.

       ¶15    Similarly,        we   review      a     summary     judgment     decision

independently,           applying    the   same      methodology     as   the    circuit

court.       Shugarts v. Mohr, 2018 WI 27, ¶17, 380 Wis. 2d 512, 909
N.W.2d 402.         Summary judgment is appropriate where there is no

genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law.                     Id.

       5
       See  Novell   v.  Migliaccio, 2008   WI  44,  ¶65,  309
Wis. 2d 132, 749 N.W.2d 544 (a party that fails to file a
petition for cross-review does not preserve those issues for
supreme court review); Priesler v. General Cas. Ins. Co., 2014
WI 135, ¶59, 360 Wis. 2d 129, 857 N.W.2d 136 (explaining that
this court regularly "decline[s] to consider issues not raised
in petitions for review").


                                            6
                                                                               No.    2016AP299



                                              III

      ¶16    This case presents the issue of whether the Germann

Road Fire constitutes a single occurrence for purposes of the

CGL policy, or whether there was instead a new occurrence each

time the fire crossed a property line.                         Initially, we set forth

the language of the CGL policy.                     Next, we adduce the principles

of law that guide our analysis.                     Finally, we apply the language

of the policy and those principles of law to the facts of this

case.

                                               A

      ¶17    We begin with the language of the insurance policy.

Generally,     we     interpret     a    policy's            terms   as    they      would   be

understood from the perspective of a reasonable person in the

position of the insured.            Shugarts, 380 Wis. 2d 512, ¶20 (citing

Frost   ex    rel.    Anderson      v.   Whitbeck,            2002   WI    129,      ¶20,    257

Wis. 2d 80, 654 N.W.2d 225).                  Specifically, in the context of

determining the number of occurrences, we have framed this query

in   terms    of     the   "average      person."             Welter      v.   Singer,       126
Wis. 2d 242, 251, 376 N.W.2d 84 (Ct. App. 1985); see also Falk,

360 Wis. 2d 67, ¶¶66-67; Plastics Eng'g Co. v. Liberty Mut. Ins.

Co., 2009 WI 13, ¶38, 315 Wis. 2d 556, 759 N.W.2d 613.

      ¶18    The     CGL   policy    covers         "bodily      injury"       or    "property

damage"      that    is    "caused       by        an   'occurrence' . . . ."                 An

"occurrence" is defined in the policy as "an accident, including

continuous     or     repeated      exposure            to    substantially          the    same

general harmful conditions."


                                               7
                                                                                 No.     2016AP299



       ¶19    As   relevant        here,   the      policy       contains        two    monetary

limits.       First,       there     is    a    general        aggregate         limit    of    $2

million.      This limit applies regardless of the number of covered

occurrences.             Second,    the        policy's        "Logging      and       Lumbering

Operations Endorsement" contains a $500,000 per-occurrence limit

that applies "as respects 'property damage' due to fire, arising

from logging or lumbering operations . . . ."

       ¶20    We    must    determine          which      of   the    two    policy       limits

applies.      If the Germann Road Fire is a single occurrence, then

the lesser $500,000 limit applies.                        On the other hand, if there

is a new occurrence each time the fire crosses a property line,

as the court of appeals concluded, then the $2 million limit

applies.

                                                B

       ¶21    We turn next to adduce the principles of law that

guide our analysis.           In determining whether an event constitutes

a single occurrence or multiple occurrences, we look to the

"cause theory."            Olsen v. Moore, 56 Wis. 2d 340, 349-51, 202
N.W.2d 236 (1972); Falk, 360 Wis. 2d 67, ¶66 (citing Plastics

Eng'g Co., 315 Wis. 2d 556, ¶35).                    Pursuant to the cause theory,

"where    a   single,       uninterrupted           cause      results      in    all     of    the

injuries      and        damage,     there          is     but       one    'accident'          or

'occurrence.'"            Welter,    126       Wis. 2d at        250.       If     "cause       and

result are 'so simultaneous or so closely linked in time and

space as to be considered by the average person as one event,'"

then   only    a    single    occurrence            has    taken      place.           Falk,    360
Wis. 2d 67,        ¶66    (citing     Welter,        126       Wis. 2d at        251).         "If,
                                                8
                                                                         No.     2016AP299



however, that cause is interrupted or replaced by another cause

the chain of causation is broken and more than one accident or

occurrence has taken place."               Olsen, 56 Wis. 2d at 349.

    ¶22      By    following       the      cause    theory,      Wisconsin       courts

disavow the opposing "effect theory."                     Olsen, 56 Wis. 2d at 351;

see also Arnold P. Anderson, Anderson on Wisconsin Insurance Law

§ 2.66 (7th ed. 2015).               The effect theory suggests that the

wording "each accident" "must be construed from the point of

view of the person whose property was injured."                     Anchor Cas. Co.

v. McCaleb, 178 F.2d 322, 324 (5th Cir. 1949); see Olsen, 56

Wis. 2d at        347        (explaining     that     "[a]       small        number    of

jurisdictions subscribe to the 'effect theory' of liability").

    ¶23      Accordingly, pursuant to the effect theory, there is

an occurrence when the separate property of each claimant is

damaged.      Anchor Cas. Co., 178 F.2d at 324-25.                            Under this

theory, "[i]f one cause operates upon several at one time, it

cannot be regarded as a single incident, but the injury to each

individual is a separate accident."                 Id. at 325.
                                             C

    ¶24      Finally, we apply the language of the policy and the

above principles of law to this case.                       Both the circuit court

and court of appeals purported to apply the cause theory.                              Each

relied   heavily        on    Plastics     Eng'g    Co.    and   Falk    to    reach    the

conclusion    that       the     Germann     Road    Fire     constituted       multiple

occurrences, with a new occurrence arising each time the fire

crossed a property line.              Those two cases, along with Welter,
126 Wis. 2d 242, are particularly instructive.
                                             9
                                                                      No.   2016AP299



       ¶25   In Plastics Eng'g Co., the insured manufactured and

sold asbestos-containing products for over twenty years.                         315

Wis. 2d 556, ¶6.            Multiple claimants sued the insured, asserting

causes of action for bodily injury or wrongful death that arose

from    exposure       to    asbestos-containing       products.        Id.      "In

general, the claimants allege[d] that they were injured by their

first exposure to asbestos, but their asbestos-related injuries

did not manifest until long after their exposure to asbestos."

Id.    "The claimants' exposures allegedly occurred at different

times and at different geographical locations."                 Id.

       ¶26   This court determined that multiple occurrences arose.

Id.,    ¶40.         We     explained   that   "each    individual      claimant's

injuries     stem     from     the   continued   and    repeated      exposure    to

asbestos-containing products.             Thus, under the policy language

and the cause theory, each claimant's repeated exposure is one

occurrence."         Id., ¶39.

       ¶27   Arriving at this result, the Plastics Eng'g Co. court

contrasted the facts of that case with those of Welter, 126
Wis. 2d 242.         Plastics Eng'g Co., 315 Wis. 2d 556, ¶¶37-38.                In

Welter, a driver struck a bicyclist, stopped, and then drove

forward, dragging the bicyclist beneath the car.                   126 Wis. 2d at

246.    The driver stopped again, then moved the car forward about

a foot.        Id.        Finally, the driver got out of the car and a

second driver got in, who attempted to free the bicyclist from

under the car by backing up about ten feet.               Id.

       ¶28   The court of appeals in Welter determined the entirety
of this event to be a single occurrence.                Id. at 245.         Applying
                                         10
                                                                              No.       2016AP299



the cause theory, it wrote that "[i]f cause and result are so

simultaneous or so closely linked in time and space as to be

considered by the average person as one event," there is only

one occurrence.          Id. at 251.           "The fact that there were multiple

injuries and that they were of different magnitudes and that

injuries       extended    over      a    period      of    time    does    not     alter    our

conclusion that there was a single occurrence.                              As long as the

injuries       stem     from   one       proximate         cause    there    is     a     single

occurrence."          Id. at 250-51 (quoting Appalachian Ins. Co. v.

Liberty Mut. Ins. Co., 676 F.2d 56, 61 (3d Cir. 1982)).

      ¶29      In contrast, the exposures to asbestos at issue in

Plastics Eng'g Co. were not closely linked in either time or

space.         315    Wis. 2d 556,         ¶6.         There,      numerous       individuals

sustained injuries at varying geographic locations over a period

of years.       Id.

      ¶30      More recently, in Falk, the insured spread liquid cow

manure    on     farm    fields      as    fertilizer.             360     Wis. 2d 67,       ¶5.

Several     neighbors      alleged        that       the   manure    contaminated          their
wells.    Id., ¶6.

      ¶31      Applying the cause theory, this court determined that

"[b]ecause       the      occurrence           under       the . . . policy          is     well

contamination, not manure application, there was an occurrence

each time manure seeped into a unique well."                               Id., ¶67.         "As

such,     an     'average      person'          would       not     consider        the     well

contamination to be one event because manure had to seep into

each individual well for the alleged contamination to occur."
Id.      "Further,        because        the    manure       had    to     seep   into      each
                                                11
                                                                    No.     2016AP299



individual well, rather than seep into one well which 'fed' the

other wells, it cannot be said the seepage was 'so simultaneous

or so closely linked in time and space as to be considered by

the average person as one event.'"            Id.

    ¶32   Here,    the    court      of      appeals    concluded     that      Falk

controlled.     It analogized the fire at issue to the seepage of

manure that occurred in Falk.           The court of appeals' approach is

unpersuasive for several reasons.

    ¶33   First,     there     are     significant       factual     differences

between a forest fire and the seepage of manure into a well.

When determining whether there is one occurrence or multiple

occurrences,    we must take into account               elements of time and

geography.     Specifically, a single occurrence takes place if the

cause and result were "so simultaneous or so closely linked in

time and space as to be considered by the average person as one

event . . . ."       Plastics        Eng'g     Co.,    315    Wis. 2d 556,         ¶38

(quoting Welter, 126 Wis. 2d at 251).

    ¶34   In    Falk,    the   manure     seeped      over   the   course     of   an
unspecified period of time.6          Conversely, the fire in this case

burned continuously for three uninterrupted days.                    A three-day

fire in a discrete area caused by a single precipitating event

would reasonably be considered by the average person to be one


    6
       The Falk decision explains that the insured spread the
manure in "early 2011" and the DNR notified the insured of well
contamination complaints by letter dated May 23, 2011.   Wilson
Mut. Ins. Co. v. Falk, 2014 WI 136, ¶¶5-6, 360 Wis. 2d 67, 857
N.W.2d 156.


                                        12
                                                                                  No.     2016AP299



event.       Regardless of how many property lines the fire crossed,

the damage closely follows the cause in both time and space.

       ¶35        Rather than being analogous to Falk, this case is more

akin    to    Welter.           In    Welter,     there      may     have    been       "multiple

injuries"         that    were       of   "different      magnitudes"            over    a   short

period       of    time,     but      that     fact    did     not      alter     the     court's

conclusion that there was a single occurrence.                              See Welter, 126

Wis. 2d at 250 (citing Appalachian Ins. Co., 676 F.2d at 61).

"As long as the injuries stem from one proximate cause there is

a single occurrence."                  Id. at 250-51.           The same is true here.

In both cases, an average person would view the cause and result

as a single event.

       ¶36        Second,     the     court      of    appeals'         analysis,        although

purporting to apply the cause theory, in practice presents an

application          of     the      effect    theory     rejected          by    this       court.

According to the court of appeals, "the fire had to spread to

each piece of real property for another property owner to suffer

property damage due to the fire."                        SECURA Ins., No. 2016AP299,
unpublished slip op., ¶21.                    By focusing not on the cause of the

damage, but on the effect on individual property owners, the

court    of         appeals       strayed       from      this       court's       established

methodology         for     determining        the     number      of   occurrences.            See

Olsen, 56 Wis. 2d at 349-51.

       ¶37        Third, the court's focus in Falk was primarily on the

insurance          policy's          pollution        exclusion,        which       the       court

determined          to    bar        coverage,        rather     than       the     number       of
occurrences that took place.                      Falk, 360 Wis. 2d 67, ¶3.                     The
                                                 13
                                                                       No.    2016AP299



record in       Falk    lacked detail regarding the spreading of the

manure and the eventual seepage.                 Id., ¶¶5-6; see supra ¶32 n.6.

Accordingly, the Falk court devoted only two paragraphs to the

cause theory analysis.            See Falk, 360 Wis. 2d 67, ¶¶66-67.

     ¶38       Finally,    the    court     of   appeals'     decision     appears     to

occasion       arbitrary       and   unreasonable          consequences.          It   is

arbitrary to determine the number of occurrences solely from the

number of owners whose property is damaged.                     Under the court of

appeals' analysis, the fire could have burned exactly the same

amount of land over exactly the same amount of time, but if all

the land were owned by one person instead of several, the fire

would constitute but one occurrence.                  Such a result would force

the insurer to pay more in the event that the same amount of

land burned is split among several owners.

     ¶39       Further, the court of appeals determined that "there

was an 'occurrence' each time the fire——fueled and expanded by

the consumption of new materials——spread to a new piece of real

property       and    caused     damage."        SECURA      Ins.,   No.    2016AP299,
unpublished slip op., ¶17.                  This premise appears to lead to

unreasonable results.            It is the nature of a fire to "fuel and

expand    by    the    consumption     of    new    materials."       If     it   is   an

occurrence each time a fire refuels and expands, then a fire,

which is constantly refueling and expanding, will necessarily

result in an unfathomably large number of occurrences regardless

of how many property lines it crosses.                     A court's interpretation

of   an    insurance       policy    should        avoid     unreasonable     results.


                                            14
                                                                        No.    2016AP299



Blasing v. Zurich Am. Ins. Co., 2014 WI 73, ¶43, 356 Wis. 2d 63,

850 N.W.2d 138.

    ¶40       Our conclusion that the fire here constitutes a single

occurrence is buttressed by decisions from other jurisdictions

likewise determining a fire destroying the property of multiple

claimants to be a single occurrence.                   See Denham v. La Salle-

Madison Hotel Co., 168 F.2d 576, 583 (7th Cir. 1948) (explaining

that a fire that damaged property in numerous hotel rooms was a

single occurrence); Barrett v. Iowa Nat'l Mut. Ins. Co., 264

F.2d 224, 226 (9th Cir. 1959) (concluding that there is "no

merit"   to    the       contention      that   a   single    fire      that   damaged

property owned by seven different tenants in a building was

seven accidents within the meaning of the policy); Tri-State

Roofing Co. v. New Amsterdam Cas. Co., 139 F. Supp. 193, 198

(W.D. Pa. 1955) (determining, on rehearing, that a fire damaging

eleven properties that began with an overturned pot of tar was a

single occurrence); Travelers Indem. Co. v. New England Box Co.,

157 A.2d 765, 769 (N.H. 1960) (concluding that a fire spreading
to several properties is a single occurrence because "reasonable

persons would regard [it] as one accident, no matter how many

persons should become involved") (citation omitted).

    ¶41       In       sum,   we    conclude    that   the    Germann     Road     Fire

constitutes        a    single     occurrence   pursuant     to   the    CGL   policy.

Consequently,          the    $500,000   per-occurrence      limit      for    property

damage applies.




                                           15
                                                                      No.   2016AP299



    ¶42    Accordingly,      we   reverse    the       court    of    appeals     and

remand to the circuit court for further proceedings consistent

with this opinion.

    By    the   Court.—The    decision      of   the    court    of     appeals    is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                     16
    No.   2016AP299




1